United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  June 22, 2005

                                                          Charles R. Fulbruge III
                            No. 04-10128                          Clerk
                        Conference Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

JOHN EARL THOMAS, also known as Wino,
also known as Max,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                    USDC No. 3:03-CR-78-10-N
                       --------------------

Before WIENER, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     John Earl Thomas, in reliance on Blakely v. Washington,

124 S. Ct. 2531 (2004), argues that the district court plainly

erred in imposing a sentence based on facts not alleged in the

indictment, not admitted by him in court, and not proved to a

jury beyond a reasonable doubt.   Thomas challenges on Blakely

grounds the district court’s findings that he be held accountable

for sentencing purposes for 612.6 grams of cocaine base and that

he be held accountable for possession of a firearm.



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 04-10128
                                -2-

     To demonstrate plain error, Thomas has the burden of showing

an error that is obvious and that affects his substantial rights.

United States v. Mares, 402 F.3d 511, 520 (5th Cir. 2005),

petition for cert. filed (Mar. 31, 2005) (No. 04-9517).   To show

that the error affected his substantial rights, Thomas has the

burden of demonstrating that “the sentencing judge--sentencing

under an advisory scheme rather than a mandatory one--would have

reached a significantly different result.”   Id. at 521 (citation

omitted).   Thomas has not shown that the district court would

have imposed a different sentence.   Accordingly, we AFFIRM the

judgment of the district court.